Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 12/06/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1-2, 7, 9-10, 13-14 and 19 are currently amended. No claims are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
 Following is Examiner's statement of reason for allowance.
 4.	Independent claims 1, 9 and 13 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a memory; and a processor coupled to the memory and the processor configured to: generate phoneme string information in which a plurality of phonemes included in voice information is arranged in time series, based on a recognition result of the phonemes for the voice information; and learn parameters of a network such that when the phoneme string information is input to the network, output information that is 
5.	Claims 2-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the information processing apparatus of claim 1.
6.	Claims 10-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the learning method of claim 9.
7. 	Claims 14-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim13 as the non-transitory computer readable recording medium of claim 13.

9.	The closet prior art of Zhou et al (US 2019/0130896) in view of Masato Ito (US 20100010949) and in further view of Tetsuo Kosaka (US 5893058)  teaches method and system for information processing apparatus but further fails to teach generate phoneme string information in which a plurality of phonemes included in voice information is arranged in time series, based on a recognition result of the phonemes for the voice information; and learn parameters of a network such that when the phoneme string information is input to the network, output information that is output from the network approaches correct answer information that indicates whether a predetermined conversation situation is included in the voice information, that corresponds to the phoneme string information, by calculating an internal vector of the phoneme string information.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677